EPITOMIZED OPINION
MAUCH, J.:
Mrs. Jennings had instituted a suit for divorce, her husband having filed an answer and cross-petition. At the time of the filing of the petition, a motion for alimony pendente lite had been on file for considerable time; the case was heard upon its merits and the court decided that neither of the parties were entitled to relief, and so expressed themselves orally from the bench. After this, and before a journal entry had been made, Mrs. Jennings at once called this motion to the court’s attention, and after hearing of the motion, the court allowed her the sum of $400 temporary alimony. A journal entry was then prepared in which the finding of the courts that neither party was entitled to the relief prayed proceeded the order for the payment of the alimony. Jennings contended that the court had lost jurisdiction to enter the order, requiring him to pay the alimony. Held:
1. The court can grant temporary alimony at any stage of the proceeding, either before or after judgment dismissing the case.
2. The plaintiff should not have been permitted to escape the payment of the alimony. She was entitled to counsel and to have reasonable allowance out of which to pay for their services.
3. Judgment of the court was effective, as from the date of the journal entry, not from the date of his verbal expression, as to what the order should be.
4. The fact that in the forepart of the journal entry the case was dismissed and in the latter part, in a separate paragraph, the order for temporary alimony is made, is immaterial and constitutes one entry.